Citation Nr: 1210268	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to May 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In September 2011, the Board remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for any further delay in adjudicating this claim, but finds that there is insufficient evidence to either grant or deny this claim at this time.

The Veteran seeks service connection for bilateral hearing loss.  An issue on appeal is whether the Veteran manifests hearing loss for VA purposes, as defined at 38 C.F.R. § 3.385.  VA audiology examinations have consistently found no right or left hearing loss disability per the standards of 38 C.F.R. § 3.385.  However, a private audiometric report dated May 2011 purports to show bilateral hearing loss per the standards of 38 C.F.R. § 3.385.

Thus, the Board must evaluate the provative weight to be given to these audiometric tests to determine whether, in fact, the Veteran manifests hearing loss disability per the standards of 38 C.F.R. § 3.385.  On the one hand, the VA audiometric results are known to conform to certain standards set forth by VA.  However, none of the examination reports explain why the May 2011 private audiometric test results are not valid.

On the other hand, the Board has obtained clarification that the private audiometric evaluation was performed using a Welch Allyn AM 232 Manual Audiometer which was calibrated 10 days before testing.  It is not known, however, whether the person conducting the test was a state-licensed audiologist as required by 38 C.F.R. § 4.85.  Thus, at this time, the Board cannot accept the results of the May 2011 private audiometric test without knowing if the examiner has the proper credentials.  In this circumstance, the Board now has a duty to inquire as to whether the May 2011 audiometric testing was conducted by a state-licensed audiologist.  See Savage v. Shinseki, 24 Vet.App. 259 (2011) (where the missing evidence bears greatly on the probative value of the private examination report, VA must make an attempt to obtain the relevant information).

Accordingly, the case is REMANDED for the following action:

1.  Contact the American Family Care Medical Center to determine whether the individual who performed the May 27, 2011 audiogram on the Veteran is a state-licensed audiologist.

2.  Associate with the claims folder any additional clinical records from the Birmingham VA Medical Center since January 2012.

3.  If and only if the May 27, 2011 audiogram was performed by a state-licensed audiologist (or the record otherwise shows current hearing loss disability per VA standards), schedule the Veteran for audiometric testing by an audiologist to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file must be made available for review.  Following review of the claims folder, the VA audiologist should provide the following findings and opinion:

   whether the Veteran manifests right and/or left ear hearing loss per VA standards and, if so, whether it is at least as likely as not that such hearing loss results from events during active service?

In providing this opinion, the examiner is requested to consider the following:

* the Veteran's STRs which document exposure to multiple explosions;
* the Veteran's report of decreased hearing on a March 2005 report of medical assessment;
* a discussion of any factors which bear upon the validity/reliability of the private audiometric testing in May 2011; and
* the application of medical principles to the facts of this case, to include discussion of the validity of the theory that noise-induced hearing loss may first manifest many years after exposure to acoustic trauma. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation at it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

